DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 5/26/2020 has been fully considered and is attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The invention appears to be drawn to a thermal management system for a power converter which includes cooling channels, a temperature sensor and a movable distributor.  The title should accurately reflect the claimed invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air distributor configured to divide an air stream between the first cooling channel and the second cooling channel in a ratio in a range of 80:20 to 95:5” as in claims 9 and 12 must be shown or the feature(s) canceled from the claim(s).  See the 112(b) rejection below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claims 9 and 12 recite, “an air distributor configured to divide an air stream between the first cooling channel and the second cooling channel in a ratio in a range of 80:20 to 95:5 as a function of the measurement value of the temperature sensor” which is unclear since the structural elements which allow for the air distributor to divide the air stream in the claimed ratios is not properly described or shown.  ¶ 0013 of the written description does describe the use of different sized openings or movable flaps to create the claimed ratios however it is unclear how these flaps or different sized openings are structured or operate to arrive at the claimed invention.
Claim 15 recites, “dividing an air stream into first and second channels of the cooling system as a function of the measurement value of the temperature sensor” which is unclear since the structural elements which allow for the air distributor to divide the air stream is not properly described or shown.  ¶ 0013 of the written description does describe the use of different sized openings or movable flaps to create the claimed ratios however it is unclear how these flaps or different sized openings operate or are structured (respectively) to arrive at the claimed invention.
Claims 10-11, 13-14, 16-19 are rejected since they depend from claims 9, 12 and 15 and thus inherit the deficiencies therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2010/0202109 – hereinafter, “Zheng”) in view of Cartes et al. (US 2013/0242504 – hereinafter, “Cartes”).
With respect to claim 9, Zheng teaches (In Fig 3) a cooling system for a power converter, said cooling system comprising: a first cooling channel (240) configured to form an air channel; a second cooling channel (210) configured to form an air channel, said first and second cooling channels having at least one section in which the first and second cooling channels extend in a parallel arrangement (See Fig 3) in which the first cooling channel cools semiconductors (110) of the power converter and the second cooling channel cools intermediate circuit capacitors (111a) of the power converter; an air distributor (211b) configured to divide an air stream between the first cooling channel and the second cooling channel.  Zheng fails to specifically teach or suggest a temperature sensor generating a measurement value; and the air distributor configured to divide an air stream between the first cooling channel and the second cooling channel in a ratio in a range of 80:20 to 95:5 as a function of the measurement value of the temperature sensor.  Cartes, however, teaches using thermal sensors (108), a thermal controller (106) and movable louvers (112) to direct airflow to certain components which need the airflow more based on the temperature sensed at the components (See Figs 1, 3, see also the abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Cartes with that of Zheng, such that the air distributor (211b) of Zheng is operable to distribute airflow in a ratio between 80:20 and 95:5, between the first channel (240) and the second channel (210) based upon one or more temperatures sensed by one or more temperature sensors, as taught by Cartes, since doing so would allow for the appropriate amount of cooling air to be provided to each component thus increasing cooling efficiency in the system.
With respect to claim 10, Zheng further teaches a single fan (201) arranged to generate a cooling air stream in the first cooling channel and a cooling air stream in the second cooling channel.
With respect to claim 11, Zheng further teaches wherein the first and second cooling channels are arranged spatially in parallel in the region of the parallel arrangement (See Fig 3).
With respect to claim 12, Zheng teaches (In Fig 3) a power converter, comprising: semiconductors (110, ¶ 0046, “plurality of IGBT’s”); intermediate circuit capacitors (111a); and a cooling system comprising a first cooling channel (240) configured to form an air channel, a second cooling channel (210) configured to form an air channel, said first and second cooling channels having at least one section in which the first and second cooling channels extend in a parallel arrangement (See Fig 3) in which the first cooling channel cools the semiconductors of the power converter and the second cooling channel cools the intermediate circuit capacitors of the power converter, and an air distributor (211b) configured to divide an air stream between the first cooling channel and the second cooling channel.  Zheng fails to specifically teach or suggest a temperature sensor generating a measurement value; and the air distributor configured to divide an air stream between the first cooling channel and the second cooling channel in a ratio in a range of 80:20 to 95:5 as a function of the measurement value of the temperature sensor.  Cartes, however, teaches using thermal sensors (108), a thermal controller (106) and movable louvers (112) to direct airflow to certain components which need the airflow more based on the temperature sensed at the components (See Figs 1, 3, see also the abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Cartes with that of Zheng, such that the air distributor (211b) of Zheng is operable to distribute airflow in a ratio between 80:20 and 95:5, between the first channel (240) and the second channel (210) based upon one or more temperatures sensed by one or more temperature sensors, as taught by Cartes, since doing so would allow for the appropriate amount of cooling air to be provided to each component thus increasing cooling efficiency in the system.
With respect to claim 13, Zheng further teaches a single fan (201) arranged to generate a cooling air stream in the first cooling channel and a cooling air stream in the second cooling channel.
With respect to claim 14, Zheng further teaches wherein the first and second cooling channels are arranged spatially in parallel in the region of the parallel arrangement (See Fig 3).
With respect to method claims 15, 17, 19 the method steps recited in the claims are inherently necessitated by the device structure as taught by the Zheng and Cartes references.
With respect to claim 16, Cartes further teaches that the measurement value as generated by the temperature sensor is a temperature of a component in the server channels (¶ 0029).
With respect to claim 18, Cartes further teaches that the measurement value as generated by the temperature sensor is a temperature of cooling air (¶ 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,949,413; US 2016/0174413; US 2010/0025022; US 5,091,823 (See Figs 12, 37); US 9,433,123; US 8,325,479 (See Fig 18, guide vane 286); and US 8,243,447 all of which disclose similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835